 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YASSIN AREF, : No. 3:19cv796
Petitioner :
(Judge Munley)
V. :
: (Magistrate Judge Mehalchick)
WARDEN CLAIR DOLL, et al., :
Respondent

 

AND NOW, to wit, this gue day of July 2019, we have before us for
disposition Magistrate Judge Karoline Mehalchick’s report and recommendation,
which proposes that Yassin Aref’s petition for a writ of habeas corpus and
subsequent motion to compel an immediate response from ICE be dismissed as
moot as the petitioner has been deported and is therefore no longer in ICE
custody.

No objections to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding whether to adopt the report
and recommendation, we must determine if a review of the record evidences
plain error or manifest injustice. FED. R. Civ. P. 72(B) 1983 Advisory Committee
Notes (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record to accept the recommendation’);

 

 
 

 

s

0 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir.
1983).

After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. It is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 18) is
ADOPTED;

2) The petitioner's request for a writ of habeas corpus (Doc. 1) is
DISMISSED AS MOOT;

3) The petitioner's motion to compel (Doc. 17) is DISMISSED AS MOOT;

4) Based upon the reasoning in the report and recommendation, we decline
to issue a certificate of appealability. See 28 U.S.C. § 2253(c) and 3d Cir. LAR.
22: and

5) The Clerk of Court is directed to CLOSE this case.

eee 2 |
JAMIE . MUNLEY
Ae put District Court

 
 
  

Nw

 
